department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject joel e helke chief cc dom fs fi p this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b company c company d insurance program city city state state offshore domicile court date date date date date date 6_month year year year dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues whether certain amounts paid_by company a to company b in connection with the insurance program during the taxable years ended date and date are deductible as insurance premiums under sec_162 if the amounts at issue are deductible as insurance premiums under sec_162 whether such payments are nevertheless not deductible in the taxable years at issue because it cannot be determined that the requisite levels of risk shifting and risk sharing occurred during those taxable years if the amounts at issue are not deductible as insurance premiums under sec_162 whether such amounts to the extent they exceed claims actually paid for the taxable years at issue create an addition to company a’s capital_investment in company c that increases company a’s cost_basis in company c conclusions as we understand the facts in this case company a’s notional redemption account maintained in connection with the insurance program could be reduced by losses of other participants in the insurance program up until the time of the redemption of its preferred_stock in company c if our understanding of the facts is correct we determine that the seventh circuit_court of appeals to which an appeal would lie in this case would conclude that adequate risk_distribution and therefore unless otherwise indicated section references throughout are to the internal_revenue_code_of_1986 as amended and the treasury regulations promulgated thereunder as in effect during the years at issue risk shifting were present and that therefore the amounts at issue represent deductible insurance premiums under sec_162 if company a’s insurance coverage ended when its preferred_stock in company c was redeemed in year insurance premiums_paid in the taxable years ended date and date should be capitalized and amortized through the date of redemption in year if however company a’s insurance coverage ended when it withdrew from the insurance program in year the amounts at issue should not be capitalized and amortized since we have previously concluded based on our understanding of the facts that the seventh circuit would likely conclude the amounts at issue are deductible as insurance premiums under sec_162 we will not address this argument facts the relevant facts as we understand them are derived from your request for field_service_advice company a is a state corporation primarily engaged in the business of building power transmission lines for utility companies during the taxable_year ended date company a acquired preferred_stock in company c a offshore domicile corporation for a dollar_figuret capital_contribution company c’s sole business was to provide for the insurance of its u s shareholders through the insurance program during the taxable years at issue company a maintained insurance policies with company c which provided coverage for workers'_compensation automobile and general liability upon entering the insurance program each participant was required to purchase voting redeemable shares in company c the purchase of such shares was necessary in order to meet the offshore domicile's minimum premium-to- surplus requirements and was also used as a device to return income and underwriting profits back to the participants an individual participant's equity contribution could be used to offset company c's underwriting losses with respect to the participant and company c's underwriting gains with respect to an individual participant would be allocated back to the participant’s equity account company c's underwriting losses from one year with respect to an individual participant would be charged against company c's underwriting gains in prior years if any with respect to the participant company c established a separate redemption account for each participant the redemption accounts were utilized to determine the redemption price of shares and to calculate dividends payable to individual participants additions to a redemption account consisted of premiums_paid by an individual participant the participant's contributed capital and investment_income attributable thereto subtractions from a redemption account consisted of claims paid_by company c with respect to the participant as well as loss handling fees administrative fees relating thereto excess insurance charges attributable to the participant risk_pool charges and previously paid dividends the insurance program required that program participants purchase an insurance_policy from company b company b is a member of company d which is a domestic publicly traded company a participant in the program paid a premium to company b which then reinsured a portion of the coverage with company c company b retained liability for individual losses in excess of dollar_figurev and company c assumed liability for individual losses up to dollar_figurev a portion of the annual premium paid_by a participant was retained by company b for the coverage including costs and administrative expenses that company b provided the remainder was remitted by company b to company c company c added the premiums remitted to it by company b less expenses and administrative costs to reserves at the same time company c created several notional accounts to which reserves were allocated one such notional account was a risk_pool account the amounts notionally allocated to the risk_pool were used to pay claim amounts between dollar_figureu and dollar_figurev the amount of a participant’s premium received by company c not notionally allocated to the risk_pool would be notionally allocated back to that participant’s redemption account an individual participant’s redemption account was then used to pay claims up to dollar_figureu against that participant thus under the insurance program there were three levels of coverage claim amounts against a participant up to dollar_figureu were paid from that participant’s redemption account first level coverage claim amounts against a participant between dollar_figureu to dollar_figurev second level coverage were paid from the risk_pool claim amounts exceeding dollar_figurev third level coverage were paid_by company b at any given time the amount in the risk_pool consisted of reserve amounts allocated by company c to the risk_pool and earnings on these amounts reduced by claims paid therefrom and administrative charges and expenses against the risk_pool if the risk_pool became depleted so that it lacked funds to pay claims against it any additional claim that otherwise would be paid from the risk_pool was instead charged against the redemption account of the participant against which the claim was made thus a participant’s notional redemption account consisted of the initial dollar_figuret capital_contribution all premiums_paid by it plus interest thereon less the total of the amounts retained by company b the participant’s allocations to the risk_pool paid claims up to dollar_figureu against the participant and administrative costs and expenses related thereto for the taxable years ended date and date company a claimed insurance deductions in the amounts of dollar_figurew and dollar_figurex respectively relating to its participation in the insurance program the service examined company a for the taxable years ended date date and date the revenue_agent allowed the portions of the deductions relating to the second and third level coverages on the theory that there was genuine risk shifting and risk_distribution with respect to those coverage levels however the revenue_agent disallowed the portion of the deductions relating to first level coverage specifically dollar_figurey for the taxable_year ended date and dollar_figurez for the taxable_year ended date the revenue_agent took the position that the redemption account constituted in essence a bank account that was a self-insurance reserve for a participant’s first level coverage and that this redemption account would be paid to a participant upon withdrawal from the insurance program the revenue_agent acknowledged that under certain circumstances the deposits to a participant’s redemption account could be used to pay deficits of other participants but attributed this to a risk of the participant’s capital rather than a sharing of insurance risk the revenue_agent further noted that while an individual participant with a positive redemption account balance could be charged for other participants’ losses such charges would not actually occur until the participant actually left the insurance program for example company a’s redemption account was not actually debited to reflect other members’ negative balances until company a chose to leave the program in year and no monetary reduction was made until company c actually redeemed company a’s stock in year thus the loss by company a of a portion of its redemption account to replenish negative accounts of other participants did not occur during the years at issue on date the city state appeals_office appeals issued a statutory_notice_of_deficiency snod to company a for the taxable years ended date date and date in the snod appeals disallowed portions of company a’s deductions for insurance expense specifically dollar_figurey for the taxable_year ended date and dollar_figurez for the taxable_year ended date on date company a filed a petition in court the case is currently set for trial in city state in month of year law and analysis issue first we will consider whether the first level coverage amounts paid_by company a under the company c plan are deductible as insurance premiums in order to address the issue of whether these amounts constitute payments for insurance for federal_income_tax purposes it is necessary to understand how the internal_revenue_code provides for the treatment of insurance sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides in part that among the items included in deductible business_expenses are insurance premiums against fire storms theft accident or other similar losses although the code and regulations lack a definition of insurance it is well settled that a corporation cannot deduct under sec_162 a reserve set up to cover its own losses 85_tc_1031 aff’d 825_f2d_241 9th cir 43_f2d_78 10th cir much of the modern case law defining insurance has begun with the supreme court’s description of insurance as requiring both risk shifting and risk_distribution 312_us_531 the meaning of risk shifting and risk_distribution has been litigated for several years primarily in the captive_insurance_company context in which a taxpayer places its insurance_business with a corporate entity which is owned by or related to the taxpayer the tax_court has applied the holding of le gierse an estate_tax case to contemporary business planning in three cases in which significant third party risks were also underwritten by the insurance_company subsidiary 96_tc_18 aff’d 979_f2d_162 9th cir the 96_tc_45 aff’d 979_f2d_1341 9th cir and 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir the tax_court set forth the following framework for determining whether insurance exists the transaction must involve insurance risk the transaction must involve risk shifting and risk_distribution and the transaction must constitute insurance in that terms’s commonly accepted sense t c pincite in amerco harper and sears the tax_court determined that its three-pronged test was satisfied ie a valid insurance arrangement existed the tax_court also distinguished captive subsidiaries which write policies for the parent_corporation but few or no others from bona_fide insurance_companies that deal with their corporate parents or sibling at market terms 96_tc_61 on appeal in sears the seventh circuit_court of appeals affirmed the tax court’s decision on this point but broke with decided precedent and rejected the le gierse definition of insurance the court stated that in its opinion there was no insurable risk in le gierse and added that it is a blunder to treat a phrase in an opinion as if it were statutory language 972_f2d_858 the court also rejected the tax court’s three-pronged test to determine whether an arrangement constitutes insurance for federal tax purposes in its analysis the seventh circuit concluded that corporations insure to spread the costs of casualties over time the court then rejected risk shifting as a necessary element of insurance but embraced risk_distribution or pooling in so doing the court agreed with the view of an expert witness for sears that insurance does not shift risk so much as the pooling transforms and diminishes risk in effect the court seemed to suggest that given a sufficient degree of risk_distribution risk shifting is irrelevant to the determination of whether a valid insurance arrangement exists for federal tax purposes the seventh circuit also pointed out that the insurance subsidiary in sears provided sears with the same hedging and administration services it provides to outsiders and that the states recognize the arrangement as real insurance finally the court suggested that rather than asking what is insurance the relevant inquiry should be is there adequate reason to recharacterize this transaction 972_f2d_858 from this perspective the issue would become factual i e whether the arrangement possesses substance independent of the form of the corporate structure under this alternative analysis the court observed that the arrangement had substance independent of its tax effects in affirming the tax_court decisions in amerco and harper the ninth circuit_court of appeals chose to adopt a more traditional analysis unlike the seventh circuit in sears the court agreed with both the le gierse definition of insurance and the tax court’s three-pronged definition of insurance the court found risk shifting and risk_distribution in both cases in discussing risk shifting the court like the seventh circuit in sears focused on the pool that resulted from the presence of significant unrelated business unlike the seventh circuit however which equated pooling with risk_distribution and determined that sufficient risk_distribution reduced the significance of risk shifting the ninth circuit concluded that risk shifting can result from sufficient pooling finally the court noted its agreement with the seventh circuit that rather than analyzing the case based on the definition of insurance it might be more useful to focus on whether there is adequate reason to recharacterize the transaction under this analysis the court observed that the arrangement at issue had substance independent of its tax effect in revrul_78_338 c b the service acknowledged that risk shifting and risk_distribution can occur where shareholders insure their risk with an offshore subsidiary if there are a sufficient number of shareholders and the risks of each are a small fraction of the whole in that ruling the captive was owned by unrelated parties no shareholder owned a controlling_interest and no shareholder’s coverage exceeded of the total risks insured in its brief analysis the service cited le gierse supra and concluded that because the taxpayer and the other insureds-shareholders were not economically related the economic risk of loss could be shifted and distributed among the shareholders who compirse the insured group the revenue_agent concluded that the pooling arrangement at issue in revrul_78_338 is similar to the arrangement between company c and company a with one exception the revenue_agent noted that in the fact pattern considered in the revenue_ruling there was a true pooling of premiums with the insured parties transferring their individual risks to the group for subsequent distribution within the group but that in the instant case company c does not assume risk for the self- insurance portion of company a’s first level coverage premiums nor does it distribute this risk to other insureds within the group therefore the revenue_agent concluded there is no risk shifting or risk_distribution with respect to the first level coverage in the insurance program as we understand the facts however company a’s notional redemption account could be reduced by losses of other participants up until the time of the redemption of the individual participant’s preferred_stock in company c year in this case if our understanding of the facts is correct it is not likely that the revenue agent’s argument would prevail in the seventh circuit to which an appeal would lie in this case rather in our view the seventh circuit would apply its holding in sears supra and conclude that adequate risk_distribution and therefore risk shifting were present issue next we will consider an alternative argument raised in your request for field_service_advice specifically if the amounts at issue are deductible as insurance premiums under sec_162 then whether such payments should be capitalized as relating to insurance coverage for future taxable years the tax_court has previously considered capitalization of insurance premiums in black hills corp v commissioner 101_tc_17 revised 102_tc_505 aff’d 73_f3d_799 8th cir in its original opinion the tax_court determined that a reserve_account created by the taxpayer’s payment of premiums for black lung benefits constituted a distinct asset and that the premiums were thus in general nondeductible capital expenditures under the holding of 403_us_345 in a supplemental opinion the tax_court reconsidered its holding under lincoln savings and modified its opinion to specifically rely on indopco inc v commissioner 112_sct_1039 the eighth circuit_court of appeals concluded that the record supported the tax court’s finding that the premiums_paid produced significant benefits beyond the taxable years at issue and upheld the tax court’s decision from the facts presented company a’s notional redemption account continued to be at risk after its withdrawal from the insurance program in year until the redemption of its preferred_stock in company c in year it is not clear from the facts presented however whether company a received insurance coverage during this time period if company a continued to receive insurance coverage through the redemption date in year based on insurance premiums_paid during the taxable years ended date and date the insurance premiums should be capitalized and amortized through the date of redemption in year in accordance with black hills if however company a’s insurance coverage ended when it withdrew from the insurance program in year we do not recommend that the amounts at issue be capitalized and amortized issue finally we will briefly reference an additional alternative argument raised in your request for field_service_advice specifically if the amounts at issue are not deductible as insurance premiums under sec_162 whether such amounts to the extent they exceed claims actually paid for the taxable years at issue create an addition to company a’s capital_investment in company c that increases company a’s cost_basis in company c since we have previously concluded based on our understanding of the facts that the seventh circuit would likely conclude the amounts at issue are deductible as insurance premiums under sec_162 we do not see the need to address this argument case development hazards and other considerations
